Case 7:19-mj-09079-UA Document9 Filed 09/30/19 Page 1 of 1

 

 
  

Mod AO 442 (09/13) Arrest Warrant AUSA Name & Telno: E

UNITED STATES DISTRICT COU

  

 

 

 

 

for the USDC
Southern District of New York WP |
United States of America Tq O79 (P

v. )

) Case No, 19 Mag. HOTS /0 (9
Margaret Flood,
)
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person fo be arrested) Margaret Flood >
who is accused of an offense or violation based on the following document filed with the court:

\

1 Indictment 1 Superseding Indictment 0 Information O Superseding Information iw Complaint
M Probation Violation Petition OC Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

21 U.S.C. § 846 (conspiracy te distribute narcotics)

 

Date: f 26

 

SS Issuing officer's signature

City and state: _ White Plains, New York Honorable Paul E. Davison, U.S.M.J.

 

Printed name and title

 

Return

This warrant was received on (date) 4] ag 4 , and the person was arrested on (date) g 70 | )q

al (city and state) ” Por 4 Dervis ; NG .
} / ]

Date: 4 }30/19 fo
“ Arresting officer's signature

SKA Thomey Aroloconr

Printed name and title

 

    

 

 

 

 
